Seward, J. (orally).
This is a suit to recover, in the second cause of action, for loss of services of plaintiff’s wife. While the petition does not show that the wife was killed outright at the time of the accident, the court thinks that it sufficiently appears such was the fact; and that being the case, there could be no suit maintained to recover for the loss of services—if the wife was killed at the instant, there could not be any suit maintained to recover for loss of services.
A suit could not be maintained, under the statute, by the heirs for the loss of the wife, or the husband, as the case may be; and after the death of the wife, the suit is then to be prosecuted in the name of the administrator for the benefit of those who may have suffered some pecuniary loss by reason of the death. There could be no services after death; and there could be no loss of services where death resulted instantly from the accident. But there arises a right of action for causing the death, under the section of the statute.
The demurrer will be sustained,- and exceptions.